                             EXHIBIT
Case 3:19-cv-00867 Document 32-1         A
                                 Filed 02/12/20 Page 1 of 13 PageID #: 251
Case 3:19-cv-00867 Document 32-1 Filed 02/12/20 Page 2 of 13 PageID #: 252
Case 3:19-cv-00867 Document 32-1 Filed 02/12/20 Page 3 of 13 PageID #: 253
Case 3:19-cv-00867 Document 32-1 Filed 02/12/20 Page 4 of 13 PageID #: 254
Case 3:19-cv-00867 Document 32-1 Filed 02/12/20 Page 5 of 13 PageID #: 255
Case 3:19-cv-00867 Document 32-1 Filed 02/12/20 Page 6 of 13 PageID #: 256
Case 3:19-cv-00867 Document 32-1 Filed 02/12/20 Page 7 of 13 PageID #: 257
Case 3:19-cv-00867 Document 32-1 Filed 02/12/20 Page 8 of 13 PageID #: 258
Case 3:19-cv-00867 Document 32-1 Filed 02/12/20 Page 9 of 13 PageID #: 259
Case 3:19-cv-00867 Document 32-1 Filed 02/12/20 Page 10 of 13 PageID #: 260
Case 3:19-cv-00867 Document 32-1 Filed 02/12/20 Page 11 of 13 PageID #: 261
Case 3:19-cv-00867 Document 32-1 Filed 02/12/20 Page 12 of 13 PageID #: 262
Case 3:19-cv-00867 Document 32-1 Filed 02/12/20 Page 13 of 13 PageID #: 263
